      Case 1:18-cr-10345-RGS Document 66 Filed 09/23/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                 )
                                          )
         v.                               )         Crim. No. 18-CR-10345-RGS
                                          )
 NICOLE A. LESCARBEAU                     )


              ASSENTED TO MOTION TO CONTINUE SENTENCING


       Defendant, Nicole Lescarbeau, by her attorney, moves that the Sentencing

Hearing, that is presently scheduled for October 6, 2020, be continued.

       In support of this request, for several months Ms. Lescarbeau has been in

continued efforts to pay a substantial sum (approximately $250,000) towards the

restitution debt owed in this case. The Government is aware of these efforts.

       However, due to complications related to the process of transferring funds via

electronic wire internationally, and the fact that this matter is pre-disposition, the transfer

of the funds has been delayed.

       It is in both parties best interest that this payment be made, as it can help repay a

substantial sum to the victim. Ms. Lescarbeau’s efforts to make payments are also

relevant to what sentence should be imposed and we ask that the Court postpone the

Sentencing Hearing so that she can make this payment.

       The parties have conferred and the Government assents to this request.
      Case 1:18-cr-10345-RGS Document 66 Filed 09/23/20 Page 2 of 2



       The Defendant asks that this sentencing hearing be scheduled in early December,

as this would give the parties a realistic time to complete the transaction. Ms. Lescarbeau

remains out of custody and in compliance with the conditions of her release.

                                                    Respectfully submitted,

                                                    NICOLE LESCARBEAU
                                                    By his Attorney
                                                    Respectfully submitted,

                                                    /s/ Jessica Thrall
                                                    Jessica Thrall, B.B.O.: 670412
                                                    Assistant Federal Public Defender
                                                    Federal Defender Office
                                                    51 Sleeper Street, 5th Floor
                                                    Boston, MA 02210
                                                    Tel: 617-223-8061


                             CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on September 23, 2020.


                                                      /s/ Jessica Thrall
                                                      Jessica Thrall




                                              2
